Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 11, 13, 15-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uehara (US 2014/0360525).
Regarding claim 1, Uehara discloses an assembly for a nail pen comprising: a) a nib (50) made from a material that is configured to allow for movement of varnish from inside of the nail pen to the nib, and from the nib to a surface of a nail; b) a guide (56) made from a material that is non-absorbent to the varnish, the guide extending below a surface (58) of the nib that is configured to apply varnish to the nail; wherein a user can apply a strip of the varnish to a distal portion of the nail by holding the guide against an edge of the nail and moving the nail pen along the distal portion of the nail so that the surface of the nib holding the varnish contacts the distal portion of the nail to apply varnish to the nail (when the end of a fingernail is put into slit 54 and contacts the rear portion of the slit); wherein the nib and the guide are attached to each other to form the assembly (Fig. 7).

Regarding claim 3, Uehara discloses the assembly of claim 1, wherein the assembly is cylindrical shaped (Fig. 17).
Regarding claim 4, Uehara discloses the assembly of claim 1, wherein the guide is configured as a sleeve (56) to be placed on an outside portion of the nib (Fig. 7).
Regarding claim 7, Uehara discloses the assembly of claim 1, wherein the guide is placed in an absent portion of a cylindrical nib (step 54a is placed on an absent portion of the nib, Fig. 7f).
Regarding claim 11, Uehara discloses the assembly of claim 1, wherein the guide and the nib are coaxial at least in a top half end of the nib (Fig. 15).
Regarding claim 13, Uehara discloses the assembly of claim 1, wherein the assembly is configured to be placed in a cavity (22) at a bottom end of the nail pen.
Regarding claim 15, Uehara discloses the assembly of claim 13, wherein only the nib enters the cavity of the nail pen (Fig. 1).
Regarding claim 16, Uehara discloses the assembly of claim 1, wherein the nib has a step (formed at either end of 60).
Regarding claim 17, Uehara discloses the assembly of claim 1, wherein the guide is not attached directly to the nail pen (Fig. 1).
Regarding claim 18, Uehara discloses an assembly for attaching to a nail pen holding varnish comprising: a) a nib (50) made from a material that is configured to allow for movement of varnish from inside of the nail pen to the nib, and from the nib to the nail, the nib further configured to make contact with a mechanism (14) in the nail pen that is configured to allow for flow of varnish to the nib when the nib is pressed against the nail; b) a guide (56) made from a material that is non-absorbent to varnish, the guide extending below a surface of the nib that is configured to apply varnish to the nail; wherein a user 
Regarding claim 20, Uehara discloses a nail pen comprising: a) a nail pen housing (10) inside of which is a reservoir (12) for varnish; b) a valve (14) to stop flow of varnish; c) a mechanism (comprising 36 and 38) configured to be actuated by a user to open the valve and allow varnish to flow to other side of the valve (by pressing end of 12); d) a nib (50) made from a material that is configured to allow for movement of varnish from inside of the nail pen after the valve and to the nib, and from the nib to a nail; e) a guide (56) that is non-absorbent to the varnish, the guide extending below a surface of the nib that is configured to apply varnish to the nail; and f) a cavity (22) at one end of the nail pen configured to receive the nib; wherein a user applies a strip of the varnish to a distal portion of the nail by holding the guide against an edge of the nail and moving the nail pen along the distal portion of the nail so that the surface of the nib holding the varnish contacts the distal portion of the nail to apply varnish to the nail; wherein the nib and the guide are in an assembly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uehara as applied to claim 4 above, and further in view of Kingsford (EP 0254240).
Regarding claim 5, Uehara teaches the assembly of claim 4, wherein the nib has an upper portion (rear of 50) with a larger diameter than a lower portion (52) with a smaller diameter.

Kingsford teaches placing a sleeve (24A) on a smaller diameter portion (19A) of a nib.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Uehara such that the guide is placed on the lower portion of the nib with the smaller diameter as taught by Kingsford, wherein doing so would merely be using a known arrangement of providing a sleeve on a nib.
Regarding claim 6, the combination of Uehara and Kingsford teaches the assembly of claim 5, wherein the sleeve and the nib form a uniform surface (Kingsford Fig. 8).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uehara as applied to claim 1 above, and further in view of Azuma (US 4208145).
Regarding claim 8, Uehara teaches the assembly of claim 1, wherein the nib is made from a single fabricated piece of the absorbent material (Fig. 4), but does not teach that the nib having a channel inside at least along its top one fifth portion.
Azuma teaches a nib (1) with a channel (4a, 4b, 4c) inside at least along its top one fifth portion (Figs. 1 and 3).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the nib of Uehara with a channel inside at least along its top one fifth portion as taught by Azuma for the purpose of encouraging ink flow through the nib (Azuma, col. 2, ll. 59-61).
Claim(s) 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uehara as applied to claims 13 and 18 above, and further in view of Kremer (US 4848947).
Regarding claim 14, Uehara teaches the assembly of claim 13, but does not teach that both the guide and the nib enter the cavity of the nail pen.

Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the device of Uehara such that both the guide and the nib enter the cavity of the nail pen for the purpose of enabling the guide to prevent deformation of the rear of the nib (Kremer, col. 4, ll. 6-14).
Regarding claim 19, Uehara discloses the assembly of claim 18, but does not teach that both the guide and the nib make contact with the mechanism.
Kremer teaches a guide (20A) and a nib(19A) that both make contact with a mechanism (81A) for controlling the flow of a fluid to the nib.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the device of Uehara such that both the guide and the nib make contact with the mechanism as taught by Kremer for the purpose of enabling the guide to prevent deformation of the rear of the nib (Kremer, col. 4, ll. 6-14).

Allowable Subject Matter
Claims 9-10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 14-17 and 21-24 of U.S. Patent No. 10,306,969. Although the claims at issue are not the patent claims “anticipate” the pending claims.
Claims 1-11, 13-15, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No.11,058,205. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims “anticipate” the pending claims.
Pending Claims
10,306,969 Claims
11,058,205 Claims
1. An assembly for a nail pen comprising: a) a nib made from a material that is configured to allow for movement of varnish from inside of the nail pen to the nib, and from the nib to a surface of a nail; b) a guide made from a material that is non-absorbent to the varnish, the guide extending below a surface of the nib that is configured to apply varnish to the nail; wherein a user applies a strip of the varnish to a distal portion of the nail by holding the guide against an edge of the nail and moving the nail pen along the distal portion of the nail so that the surface of the nib holding the varnish contacts the distal portion of the nail to apply varnish to the nail; wherein the nib and the guide are attached to each other to form the assembly.

1. An assembly for a nail pen comprising: a) a cylindrical nib having at least one absent portion, the nib made from a material that is configured to allow for movement of varnish from inside of the nail pen to the nib, and from the nib to a surface of a nail; b) a guide made from a material that is non-absorbent to the varnish, the guide extending below a surface of the nib that is configured to apply varnish to the nail; wherein a user applies a strip of the varnish to a distal portion of the nail by holding the guide against an edge of the nail and moving the nail pen along the distal portion of the nail so that the surface of the nib holding the varnish contacts the distal portion of the nail to apply varnish to the nail, at least a portion of the guide configured to fit in the absent portion of the nib to create a cylindrical assembly.

1. An assembly for a nail pen comprising: a) a nib made from a material that is configured to allow for movement of varnish from inside of the nail pen to the nib, and from the nib to a surface of a nail; b) a guide made from a material that is non-absorbent to the varnish, the guide extending in a vertical direction below a surface of the nib that is configured to apply varnish to the nail; wherein a user applies a strip of the varnish to a distal portion of the nail by holding the guide against an edge of the nail and moving the nail pen along the distal portion of the nail so that the surface of the nib holding the varnish contacts the distal portion of the nail to apply varnish to the nail; wherein the nib and the guide are attached to each other to form the assembly; wherein the nib has an upper portion with a larger diameter than a lower portion with a smaller diameter, and the guide is placed on the lower portion of the nib with the smaller diameter.



2. The assembly of claim 1, wherein the assembly is configured to be removable from the nail pen.

2. The assembly of claim 1, wherein the assembly is configured to be removable from the nail pen.

3. The assembly of claim 1, wherein the assembly is cylindrical shaped.

These limitations are included in claim 1 above
3. The assembly of claim 1, wherein the assembly is cylindrical shaped.

4. The assembly of claim 1, wherein the guide is configured as a sleeve to be placed on an outside portion of the nib.

3. The assembly of claim 1, wherein the guide is configured as a sleeve to be placed on the absent portion of the nib in form of a recess on the outside portion of the nib.

4. The assembly of claim 1, wherein the guide is configured as a sleeve to be placed on an outside portion of the nib.

5. The assembly of claim 4, wherein the nib has an upper portion with a larger diameter than a lower portion with a smaller diameter, and the guide is placed on the lower portion of the nib with the smaller diameter.

4. The assembly of claim 3, wherein the nib has an upper portion with a larger diameter than a lower portion with a smaller diameter to form the recess, and the guide is placed on the lower portion of the nib with the smaller diameter.

These limitations are included in claim 1 above
6. The assembly of claim 5, wherein the sleeve and the nib form a uniform surface.

5. The assembly of claim 4, wherein the sleeve and the nib form a uniform surface.

5. The assembly of claim 1, wherein the sleeve and the nib form a uniform surface.

7. The assembly of claim 1, wherein the guide is placed in an absent portion of a cylindrical nib.

These limitations are included in claim 1 above
6. The assembly of claim 1, wherein the guide is placed in an absent portion of a cylindrical nib.

9. The assembly of claim 1, wherein the guide is configured to be on outside of the nib in an end of the nib configured to contact the nail, and the guide is configured to be inside of the nib in an end of the nib 







9. The assembly of claim 1, wherein the guide is configured to be placed in a groove that is on an outer surface of the nib.

9. The assembly of claim 1, wherein the guide is configured to be placed in a groove that is on an outer surface of the nib.

11. The assembly of claim 1, wherein the guide and the nib are coaxial at least in a top half end of the nib.

10. The assembly of claim 1, wherein the guide and the nib are coaxial at least in a top half end of the nib.

10. The assembly of claim 1, wherein the guide and the nib are coaxial at least in a top half end of the nib.

12. The assembly of claim 1, wherein the guide and the nib are coaxial with the guide running along a central axis of the nib, the guide further extending outside of an end of the nib.

11. The assembly of claim 1, wherein the guide and the nib are coaxial with the guide running along a central axis of the nib, the guide further extending outside of an end of the nib.

N/A
13. The assembly of claim 1, wherein the assembly is configured to be placed in a cavity at a bottom end of the nail pen.

14. The assembly of claim 1, wherein the assembly is configured to be placed in a cavity at a bottom end of the nail pen.

11. The assembly of claim 1, wherein the assembly is configured to be placed in a cavity at a bottom end of the nail pen.

14. The assembly of claim 13, wherein both the guide and the nib enter the cavity of the nail pen.

15. The assembly of claim 14, wherein both the guide and the nib enter the cavity of the nail pen.

12. The assembly of claim 11, wherein both the guide and the nib enter the cavity of the nail pen.

15. The assembly of claim 13, wherein only the nib enters the cavity of the nail pen.

16. The assembly of claim 14, wherein only the nib enters the cavity of the nail pen.

13. The assembly of claim 11, wherein only the nib enters the cavity of the nail pen.

16. The assembly of claim 1, wherein the nib has a step.

17. The assembly of claim 1, wherein the nib has a step.

N/A


21. The assembly of claim 1, wherein the guide is not attached directly to the nail pen.

14. The assembly of claim 1, wherein the guide is not attached directly to the nail pen.

18. An assembly for attaching to a nail pen holding varnish comprising: a) a nib made from a material that is configured to allow for movement of varnish from inside of the nail pen to the nib, and from the nib to the nail, the nib further configured to make contact with a mechanism in the nail pen that is configured to allow for flow of varnish to the nib when the nib is pressed against the nail; b) a guide made from a material that is non-absorbent to varnish, the guide extending below a surface of the nib that is configured to apply varnish to the nail; wherein a user applies the varnish to a distal portion of the nail by holding the guide against an edge of the nail and moving the nail pen along the distal portion of the nail so that the surface of the nib holding varnish contacts the distal portion of the nail.

22. An assembly for attaching to a nail pen holding varnish comprising: a) a cylindrical nib having at least one absent portion made from a material that is configured to allow for movement of varnish from inside of the nail pen to the nib, and from the nib to the nail, the nib further configured to make contact with a mechanism in the nail pen that is configured to allow for flow of varnish to the nib when the nib is pressed against the nail; b) a guide made from a material that is non-absorbent to varnish, the guide extending below a surface of the nib that is configured to apply varnish to the nail; wherein a user applies the varnish to a distal portion of the nail by holding the guide against an edge of the nail and moving the nail pen along the distal portion of the nail so that the surface of the nib holding varnish contacts the distal portion of the nail, at least a portion of the guide configured to fit in the absent portion of the nib to create a cylindrical assembly.

N/A
19. The assembly of claim 18, wherein both the guide and the nib make contact with the mechanism,

23. The assembly of claim 22, wherein both the guide and the nib make contact with the mechanism.

N/A
20. A nail pen comprising: a) a nail pen housing inside of which 

cylindrical nib, having at least one absent portion, made from a material that is configured to allow for movement of varnish from inside of the nail pen after the valve and to the nib, and from the nib to a nail, at least a portion of the guide configured to fit in the absent portion of the nib to create a cylindrical assembly; e) a guide that is non-absorbent to the varnish, the guide extending below a surface of the nib that is configured to apply varnish to the nail; and f) a cavity at one end of the nail pen configured to receive the nib; wherein a user applies a strip of the varnish to a distal portion of the nail by holding the guide against an edge of the nail and moving the nail pen along the distal portion of the nail so that the surface of the nib holding the varnish contacts the distal portion of the nail to apply varnish to the nail.




It is clear that all the elements of claim 1 of this application are to be found in claim 1 of the ‘969 patent.  The difference between claim 1 of this application and claim 1 of the ‘969 patent lies in the fact that the ‘969 patent claim includes more elements (see italics above) and is thus more specific.  Thus the invention of claim 1 of the ‘969 patent is in effect a “species” of the “generic” invention of claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 
Similarly, it is clear that all the elements of claim 1 of this application are to be found in claim 1 of the ‘205 patent.  The difference between claim 1 of this application and claim 1 of the ‘205 patent lies in the fact that the ‘205 patent claim includes more elements (see italics above) and is thus more specific.  Thus the invention of claim 1 of the ‘205 patent is in effect a “species” of the “generic” invention of claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 is anticipated by claim 1 of the ‘205 patent, it is not patentably distinct therefrom.
The remainder of the claims are “anticipated” by the claims as per the table above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754